 
Exhibit 10.11
 
AMENDMENT TO THE
EMPLOYMENT AGREEMENT


This Amendment to the Employment Agreement (the “Amendment”), dated February 12,
2013, is by and between MeetMe, Inc., a Delaware corporation (the “Company”),
and Michael Matte (the “Employee”).


WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement dated as of October 22, 2007, as amended (the “Agreement”) which set
forth the terms of the Employee’s employment as Chief Financial Officer of the
Company; and


WHEREAS, in the event that the Employee is terminated prior to the filing of the
Company’s Annual Report on Form 10-K, the Company desires to ensure the
Employee’s assistance in preparing the December 31, 2012 financial
statements  and Form 10-K.


NOW, THEREFORE, in consideration of the obligations and covenants herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Employee hereby agree as follows:


 
1.
The Agreement is hereby amended as follows:



The last sentence of Section 7b(ii) shall be deleted and replaced with the
following:


In addition, Employee will have the right to exercise all such options for a
period of four (4) years following such termination.


2.           The Company hereby represents that it has the authority to enter
into this Amendment and has received all required approvals including approval
of the Company’s Compensation Committee and/or the Executive Committee.


3.           In the event of any conflict between the Agreement and this
Amendment, the terms as contained in this Amendment shall control. In all other
respects the Agreement is hereby ratified and confirmed.


4.           All Stock Option Agreements representing options granted to the
Employee are hereby modified to provide the Employee with the right to exercise
such options until 6:00 pm New York time on the four (4) year anniversary of the
date of termination. 


5.           This Amendment may be executed in one or more counterparts, each of
which shall be deemed to be one and the same agreement. Facsimile signatures
shall be treated in all respects and for all purposes as originals.


 
 

--------------------------------------------------------------------------------

 
 
6.           In all other respects, the Agreement and all Stock Option
Agreements with the Employee are ratified and conformed between the Company and
the Employee shall be amended in the same manner as the Agreement.




[Signature Page to Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
 

 
COMPANY:


MeetMe, Inc.


By:  /s/ John Abbott
     John Abbott, Chairman and CEO








EMPLOYEE:




/s/ Michael Matte
Michael Matte

 